Citation Nr: 1142942	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  06-27 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to extraschedular evaluation under 38 C.F.R. § 3.321(b) for the service connected right knee disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Navy from June 1974 to October 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied an increased evaluation for service connected right knee meniscectomy with degenerative changes under Diagnostic Codes 5010-5257, and denied increased evaluation for a service connected left knee disability.

In a November 2005 decision, the RO determined that a change in applicable Code was warranted following total right knee replacement surgery, and assigned a staged rating of 100 percent from December 14, 2004, and 30 percent from February 1, 2006, under Code 5055.  

In a July 2008 decision, the Board adjudicated the issues of entitlement to increased schedular evaluations for the right knee; increased evaluations were assigned for various manifestations of right knee disability.  These decisions are now final, and no further question remains before the Board with respect to them.  The issue has been recharacterized to reflect the current combining of all disabilities of the right knee under Code 5055 into a single assigned evaluation since December 14, 2004.

In July 2008 the Board additionally remanded the issue of entitlement to an increased evaluation for a service connected left knee disability; the Veteran had initiated an appeal but no statement of the case (SOC) had been issued.  In April 2011, the RO provided the Veteran with an appropriate SOC regarding the left knee, but he failed to perfect his appeal.  That issue is therefore not before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In July 2008, the Board remanded the claim with instructions to ensure that all outstanding relevant treatment records were obtained, as well as information regarding his disability retirement.  Following that, the issue of extraschedular entitlement was to be referred to the Director of the Compensation and Pension Service for consideration of extraschedular entitlement to increased evaluation under 38 C.F.R. § 3.321(b).  VA has failed to fully comply with those directives.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran submitted a September 2006 letter from the California Public Employees' Retirement System (CalPERS) regarding the approval of his "industrial disability retirement" from the Department of Corrections.  The July 2008 remand directed VA to obtain the documentation considered in making this decision; no action was taken to do so.  A human resources representative at the prison where he worked was contacted by telephone, and she provided dates of employment and a statement that "it did not appear" that any concessions were made for the Veteran.  This is no way addresses his medical status or the reasons behind his medical retirement award.  The contacted person is not even the party the Veteran identified as the administrator of the retirement program.  On remand, VA must contact CalPERS for complete information; this includes obtaining any necessary releases from the Veteran.

The Veteran has also submitted copies of private treatment records covering, in part, the period after his surgery.  These reflect that he informed doctors he was being treated at VA facilities.  No VA treatment records are associated with the claims file; there is no indication any inquiries were even made to determine if such existed.  On remand, all available and relevant VA treatment records must be obtained from December 2004 to the present.

The submissions from the Veteran raise the distinct possibility of ongoing private treatment as well.  He must be asked to identify all care providers since December 2004, and if such providers are identified, efforts to obtain complete records must be undertaken.

Records since December 2004 are relevant because they will present the most complete picture of the Veteran's right knee disability, from surgery, through recovery, and to the present.

To ensure that such picture is complete, given the passage of time since the last full examination, a VA examination must be scheduled to assess the current status of the right knee disability.

Following that development, consideration must again be given to extraschedular rating, on the basis of a complete and updated record.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

Second, if the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

Finally, if an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for CalPERS and any private health care provider who has treated him since December 2004.

Upon receipt of such, VA must take appropriate action to contact CalPERS and any identified providers and request all records related to his disability retirement award in 2006 and treatment of his right knee disability.

The Veteran must be informed that in the alternative he may obtain and submit the records himself.  He must be informed that complete records are required.

2.  Contact the Veteran and request that he identify all VA facilities where he has sought or received treatment since December 2004.  Complete records from any identified facility, including parent facilities or associated clinics, must be obtained.  In the absence of a response from the Veteran, electronic searches of the VA medical facilities closest to his homes since December 2004 must be documented.

3.  Schedule the Veteran for a VA joints examination.  The examiner must fully describe the Veteran's current right knee disability, and must comment on the impact of such on daily and occupational functioning.

4.  After completion of the above, VA must apply the analysis set forth in Thun v. Peake, 22 Vet. App. 111 (2008), summarized above to determine if referral of the claim to the Director of the Compensation and Pension Service for consideration of extraschedular entitlement to increased evaluation under 38 C.F.R. § 3.321(b) remains appropriate.  If so, such referral should be made.

5.  Then, Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental SOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


